September 29, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          JANNA RUSSELL, Appellant

NO. 14-13-01100-CV                           V.

                  DAVID CHRISTOPHER RUSSELL, Appellee
                    ________________________________

       This cause, an appeal from the judgment on remand signed September 10,
2013, was heard on the transcript of the record. We have inspected the record and
find the trial court erred by failing to award appellant, Janna Russell, attorney’s
fees for her recovery of awards for child-support arrearages or state good cause for
denying her fees as required under Texas Family Code section 157.167, and by
failing to consider appellant Janna Russell’s other asserted grounds for an award of
attorney’s fees. We therefore order that the portion of the judgment awarding no
attorney’s fees is REVERSED and ordered severed and REMANDED for a new
trial on attorney’s fees in accordance with the instructions in this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellee, David Christopher Russell, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.